Citation Nr: 0004008	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1971.  In September 1976, the veteran's name was legally 
changed.  His death occurred on June [redacted], 1992, and 
the appellant in this matter is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in July 
1992 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  By its remand of February 
1996, the Board returned the case to the RO for the 
completion of additional development, and following the RO's 
completion of the requested actions, the case is again before 
the Board for further review.


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not supported by 
cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The primary allegations of the appellant are that inservice 
hepatitis and Agent Orange exposure of the veteran each 
contributed to his fatal liver disease.  As well, the 
appellant argues that stressors to which the veteran was 
exposed during his period of military service, including a 
tour of duty in Vietnam, led to the onset of PTSD which 
prompted the development of alcoholism and in turn 
contributed to the veteran's untimely death by end stage 
liver disease.

As referenced above, this matter was remanded by the Board to 
the RO in February 1996, in accordance with the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Robinette v. Brown, 8 Vet. App. 69 (1995), to 
permit the appellant to furnish a listing of the names and 
addresses of the veteran's medical care providers and to 
facilitate the submission of any additional medical data in 
support of the appellant's claim for entitlement to service 
connection for the cause of the veteran's death, particularly 
as to documentation regarding alleged inservice treatment for 
hepatitis.  Pursuant to the remand instructions, the RO 
advised the appellant in a March 1996 letter, which the 
appellant acknowledges receiving, that the Board had 
requested she submit the names and addresses of the veteran's 
medical providers and any evidence she might have in support 
of her claim that the veteran's death was due to inservice 
hepatitis from service.  The appellant responded in June 
1996, requesting only that records be obtained from the VA 
Medical Center in Providence, Rhode Island, from 1973 to 
1992.  Contact by the RO with the National Personnel Records 
Center during 1997 produced documentation of the veteran's 
inservice hospitalization, beginning in April 1969, for 
treatment of infectious hepatitis.  As well, multiple volumes 
of VA treatment records were thereafter associated with the 
other evidence on file.  Inasmuch as all of the actions 
requested by the Board were completed by the RO, and in the 
absence of any allegation to the contrary by or on behalf of 
the appellant, further development action is not indicated.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  A service-connected disorder is one that was 
incurred in or aggravated by active service; one for which 
there exists a rebuttable presumption of service incurrence, 
such as a psychosis, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty; or one that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (1999).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, if the veteran has a listed disease 
associated with exposure to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (1999).  Diseases associated with exposure to 
herbicide agents, listed in 38 C.F.R. § 3.309 (1999), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  Note two following 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f), as in 
effect prior to March 7, 1997.  During the pendency of this 
appeal, § 3.304(f) was amended, effective March 7, 1997.  64 
Fed. Reg. 32807-32808 (1999).  As amended, § 3.304(f) 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with § 
4.125(a) of this chapter (rather than a clear diagnosis); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Id.  

The threshold question to be answered as to this portion of 
the appeal is, however, whether the appellant has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If she has not, her appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing inservice incurrence and medical 
nexus for purposes of well-grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

The record reflects that the veteran's death occurred on June 
[redacted], 1992, at the age of 42 years.  No autopsy is shown to 
have been performed.  According to the death certificate, the 
veteran's death was caused by massive intracranial bleeding, 
due to or as a consequence of end stage liver disease 
(cirrhosis), hepatitis B, hepatitis C, and coagulopathy.  The 
approximate interval between the onset of the intracranial 
bleeding and death was shown to be five days; the approximate 
interval of several years was noted to exist as to the date 
of onset regarding liver disease, hepatitis B and C, and 
coagulopathy and the occurrence of the veteran's death.  
Other significant conditions contributing to death but not 
resulting in the conditions noted previously included 
encephalopathy and malnutrition.  During the veteran's 
lifetime, service connection was established for a single 
disability; namely, a gunshot wound scar of the left elbow, 
for which a 10 percent rating had been assigned, effective 
from August 1991.  

Service medical records disclose that the veteran underwent a 
medical examination by a private physician in August 1968, 
findings from which showed a palpable spleen, a hemoglobin 
level of 16.1 grams percent, and a sliding hiatus hernia.  
The physician concluded that the veteran was experiencing 
stress polycythemia.  A six percent elevation of red cell 
mass was indicated, as were a total blood volume decrease of 
four percent and a decrease in plasma volume of fourteen 
percent.  Such findings were found to be due to 
hemoconcentration and not true polycythemia.

Service medical records otherwise indicate that, in March and 
April 1969, the veteran was treated for gonorrhea.  A period 
of hospitalization followed, beginning April 28, 1969, for 
treatment of infectious hepatitis, and the veteran remained 
under hospital care for his hepatitis at other service 
department facilities through June 23, 1969.  According to an 
attending service department physician, the veteran's 
hepatitis had its onset on April 20, 1969, with symptoms of 
nausea, vomiting, and dark urine.  His hospital course at the 
last facility to which he was transferred was noted to be 
unremarkable, and it was shown that, shortly after his 
admission to the hospital, he was sent on convalescent leave 
because of the minimal abnormalities in his liver function 
tests.  Following his convalescent leave from May 19 to June 
8, 1969, it was noted that he had had no difficulties while 
on such leave and, upon his return to the hospital with but 
minimal liver dysfunction, he was discharged to duty.  

Outpatient treatment was received in June 1970 for 
gastroenteritis and, in December 1970, for stomach 
complaints, with no specific diagnosis resulting.  Service 
medical records are otherwise negative for indications of 
intracranial bleeding, cirrhosis, hepatitis B or C, 
coagulopathy, encephalopathy, or malnutrition or residuals of 
any of the foregoing.

No additional medical treatment is shown by available medical 
data until 1983, when the veteran was seen in an emergency 
room of a private facility for evaluation of complaints of 
anorexia, incoordination, short temper, and insomnia.  It was 
then noted that he had been discharged from that facility 
three days prior thereto, following a period of 
hospitalization for alcohol detoxification, with use of 
Valium to control delirium tremens.  The diagnosis was of 
questionable benzodiazepine withdrawal.   

Periods of hospitalization and/or emergency care are shown in 
1988 and 1989 primarily for alcohol dependence and alcohol 
detoxification, but also including related entities, such as 
seizures, thrombocytopenia, and macrocytic anemia.  In 
September 1990, the veteran was hospitalized principally for 
treatment of alcohol dependence, with secondary diagnoses of 
a history of alcohol withdrawal seizures, chronic liver 
disease, history of drug abuse, edema, and nicotine 
dependence.  It was noted by way of history during that 
period of hospital care that the veteran had contracted 
hepatitis B while in Vietnam and that he had been told about 
ten years earlier that he had cirrhosis of the liver based on 
findings from a liver-spleen scan.  Further hospitalization 
was also required in October 1990 for alcohol dependence; 
secondary diagnoses included cirrhosis, nicotine dependence, 
history of withdrawal seizures, edema-resolved, 
coagulopathy, and history of hepatitis B and C.  During the 
course of such hospital care, the veteran voiced a complaint 
of nightmares, which he attributed to PTSD, although it was 
noted in the report of such hospitalization that it was the 
opinion of the medical staff that the veteran did not meet 
the criteria for entry of a diagnosis of PTSD.  

Additional periods of hospital care for management of the 
veteran's alcoholism occurred in March and May 1991, and 
during the latter hospitalization, the veteran reported 
having started consuming alcohol 20 years earlier upon his 
return from Vietnam.  He was afforded a VA medical 
examination in October 1991, findings from which culminated 
in entry of diagnoses of a history of a gunshot wound of the 
left elbow 23 years ago, obesity, and questionable alcohol 
abuse.  

An extended period of hospitalization followed at VA 
facilities from January to March 1992 for chronic alcoholic 
liver disease and secondary coagulopathy, Mallory-Weiss tear, 
urethral laceration, and acute renal failure.  Upon hospital 
admission, the veteran complained of flashbacks from Vietnam 
and among the admission diagnoses was that of substance abuse 
due to PTSD, although PTSD was not referred to at any later 
point in medical records compiled during that hospitalization 
and no diagnosis of PTSD was set forth at the time of the 
veteran's discharge from that VA facility.  Several 
subsequent periods of hospital care occurred in the months 
thereafter for management of the veteran's end stage liver 
disease and complications therefrom, such as intracranial 
bleeding, subdural hematomas, hepatic encephalopathy, and 
coagulopathy, and he succumbed to his end stage liver disease 
and its complications while hospitalized by VA in June 1992.

In March 1994, the appellant offered testimony at an RO 
hearing, to the effect that it was her belief that the 
veteran's death resulted from exposure to hepatitis in 
service, alcoholism induced by PTSD, and Agent Orange 
exposure.  Reference was made to alleged inservice stressors 
of the veteran while in Vietnam, including the killing of a 
four-year-old Vietnamese child and his witnessing of the 
bombing of a bridge by the enemy, from which he sustained a 
shrapnel injury in the resulting explosion.

At the request of the RO, the Chief of the Gastroenterology 
Section at the VA Medical Center in Providence, Rhode Island, 
undertook in July 1998 a review of the entirety of the 
veteran's claims folder and other data for the purpose of 
determining whether it was at least as likely as not that the 
cause of the veteran's death was related to infectious 
hepatitis diagnosed and treated in service.  The records 
reviewed included the veteran's service medical records which 
were discussed in the opinion.  Such physician's conclusions 
were set forth in a written report, dated in July 1998, with 
an addendum thereto, noting the receipt and review of 
additional records, dated several days later.  The physician 
noted that he would suspect that the veteran was infected 
with hepatitis B in service at the time he contracted 
gonorrhea and that the available data suggested that the 
inservice hepatitis of the veteran had resolved and that 
chronic hepatitis B did not result from the inservice 
episode.  The physician pointed to serologic testing 
performed at Roger Williams Medical Center in 1990 and 1992, 
findings from which were consistent with previous infection 
and subsequent immunity, but which did not demonstrate 
chronic hepatitis B.  The veteran's records were noted to 
reveal that the veteran was a very heavy user and abuser of 
alcohol, with multiple failed attempts at detoxification and 
rehabilitation.  Based on the amount of alcohol consumed and 
the duration of such use, it was found that such were 
consistent with an alcohol-induced etiology for the veteran's 
chronic liver disease.  In the physician's opinion, it was 
unlikely that the veteran's chronic liver disease and 
subsequent death were related to hepatitis B contracted while 
in service.  The physician reported that there was no 
evidence available in the records to suggest that the veteran 
was infected with Hepatitis C at the same time he was 
infected with Hepatitis B.  Also noted was that the available 
data did not permit him to render an opinion as to whether 
the veteran had hepatitis C, when he might have contracted 
hepatitis C, or whether hepatitis C contributed to the 
veteran's death.

It is evident that the veteran was treated in service for 
infectious hepatitis and that hepatitis is among the diseases 
shown to have caused or contributed to his death.  Lacking, 
however, is a demonstration by means of competent medical 
evidence that the inservice hepatitis had any role whatsoever 
in the veteran's death.  Notwithstanding the occurrence of 
hepatitis in service, no medical professional has 
specifically linked the veteran's fatal hepatitis to the 
acute episode of infectious hepatitis occurring in service.  
A reviewing VA physician in July 1998 found that the 
veteran's inservice hepatitis resolved after a period of 
treatment and that he did not contract chronic hepatitis B as 
a result; no contrary opinion is offered by any other medical 
professional.  Also lacking is evidence of a continuity of 
hepatitis-related symptomatology following the inservice 
episode of hepatitis and there is no competent evidence of a 
nexus between the hepatitis shown at death and the inservice 
infectious hepatitis.  See Savage, supra; see also, Hodges v. 
West, No. 98-1275 (U.S. Vet. App. Jan. 12, 2000).  This is 
also not a case where lay testimony is competent to provide 
the required evidence of a nexus.  Id.  Although the 
appellant is competent to describe those manifestations she 
observed or what was said to her by the veteran as to his 
symptoms, she is not competent to offer an opinion that the 
infectious hepatitis in service was productive of chronic 
disablement that caused or contributed to the veteran's 
untimely death.  In this regard, the record fails to 
demonstrate that she is in possession of the requisite 
medical knowledge or training as to render her opinions as to 
medical diagnosis or etiology competent medical evidence.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The record otherwise fails to show that any entity shown on 
the certificate of death as being a direct or contributory 
cause of the veteran's death had its onset in service or is 
otherwise related to any inservice event.  Moreover, it is 
not alleged or shown by the evidence presented that the 
veteran's service-connected gunshot wound scar of the left 
elbow in any way caused or contributed to the veteran's 
demise.  As for the claim that inservice exposure to Agent 
Orange may have rendered the veteran more susceptible to the 
liver disease that claimed his life, inservice exposure to a 
herbicide cannot be presumed as the veteran is not shown to 
have contracted one of the diseases for which there exists a 
presumption of service connection based on herbicide 
exposure.  See McCartt v. West, 12 Vet. App. 164, 168 (1999).  
None of the entities causing or contributing to death is a 
disease attributable to exposure to Agent Orange or other 
herbicide pursuant to 38 C.F.R. §§ 3.307, 3.309(e).  
Moreover, the Secretary of VA has determined, under the 
authority granted by the Agent Orange Act of 1991, that the 
presumption of service connection based on herbicide exposure 
does not extend to any disease excepted those noted in 
38 C.F.R. § 3.309(e).  61 Fed. Reg. 41442 (1996).  Therefore, 
as a matter of law, the appellant cannot avail herself of the 
rebuttable presumption of service incurrence set forth in 
38 C.F.R. §§ 3.307, 3.309(e) as to any of the entities in 
question.  Lastly, there is not presented for review any 
evidecne of actual inservice exposure to a herbicide and, as 
well, no medical professional has offered an opinion 
specifically linking any direct or contributory cause of 
death to alleged herbicide exposure in service.  See Combee, 
supra.  

In this instance, available records show that the veteran, 
while on active duty, served as a lineman in the Republic of 
Vietnam.  During his Vietnam tour, he sustained a wound of 
the left elbow during combat, for which he was later awarded 
the Purple Heart Medal.  That notwithstanding, there is no 
allegation of the appellant or any showing by competent 
medical evidence that any of disease processes which caused 
or contributed to the veteran's death, that is intracranial 
bleeding, cirrhosis, hepatitis B or C, coagulopathy, 
encephalopathy, or malnutrition, are directly related to any 
incident of combat.  See 38 U.S.C.A. § 1154(b) (West 1991); 
Collette v. Brown, 82 F.3d 389, 390-92 (Fed. Cir. 1996).  The 
appellant does aver that one of the stressors leading to the 
postservice onset of PTSD was the incident in service in 
which the veteran was in close proximity to the bombing of a 
bridge and sustained bodily injury as a result of flying 
shrapnel.  However, 38 U.S.C.A. § 1154(b) does not constitute 
a substitute for evidence of current disablement, causal 
nexus between a combat injury and a current disability, or 
the continuation of symptoms subsequent to service.  Kessel 
v. West, 13 Vet. App. 9, 17 (1999).  

Regarding the appellant's argument that stressors to which 
the veteran was exposed during his tour of duty in Vietnam 
led to the onset of PTSD, competent medical evidence is not 
presented that the veteran was ever diagnosed as having PTSD.  
While a clinical impression of substance abuse due to PTSD 
was offered at the time of the veteran's VA hospital 
admission in January 1992, such does not appear to have been 
based on other than the veteran's own history and, thus, it 
is not competent medical evidence as to the existence of the 
claimed PTSD.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, PTSD was ruled out as a diagnostic 
possibility during the course of a VA hospitalization in 
October 1990, and all other records compiled during the VA 
hospitalization from January to March 1992 in no way confirm 
the admission diagnosis as to the existence of PTSD.  In 
fact, such records contain no further reference whatsoever to 
the veteran's claimed PTSD.  While there is a showing of 
alcoholism postservice, which the appellant avers is due to 
PTSD, competent medical evidence of PTSD is absent and the 
record is otherwise devoid of competent medical evidence to 
the effect that the veteran's alcoholism originated in 
service or is otherwise related to the veteran's military 
service.  

In view of the foregoing, denial of the claim presented is 
warranted on the basis that it is not well-grounded.  See 
Epps, supra.  In reaching this disposition, the undersigned 
recognizes that such issue is being disposed of in a manner 
that may differ from that utilized by the RO.  However, the 
Court has held that "when a RO does not specifically address 
the question whether a claim is well-grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  

Moreover, the Board views the foregoing discussion as 
sufficient to inform the appellant of the elements necessary 
to complete her application as to her claim of entitlement to 
service connection for the cause of the veteran's death.  
Robinette at 77-78.  Further, the Board is not aware of any 
relevant evidence which may have existed, or could have been 
obtained, that, if true, would render the claim in question 
"plausible" and, thus, require VA to notify the appellant 
of that relevant evidence in order that she may complete her 
application.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997) (per curiam).  Lastly, as the appellant's claim is not 
well-grounded, VA has no duty to assist her in developing the 
record to support her claim.  Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).

Inasmuch as the appellant's claim is not well-grounded, a 
weighing of the merits of such claim is not herein undertaken 
and thus the provisions of 38 U.S.C.A. § 5107(b) as to the 
resolution of reasonable doubt where the evidence is in 
relative equipoise is not for application.  See Gilbert v. 
Derwinski, 1 Vet App. 49, 55-6 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

